PER CURIAM.
We affirm without discussion appellant’s conviction and sentence. However, we strike from the judgment the requirement that appellant pay $27.50 in court costs, listed on the line identified as “Other,” because no statutory authority is cited to support such a cost award, and no explanation is provided as to what this cost represents. On remand, the trial court may reimpose such cost, provided that a legal basis for its imposition is recited. E.g., Bradshaw v. State, 638 So.2d 1024 (Fla. 1st DCA1994).
WEBSTER, MICKLE and LAWRENCE, JJ., concur.